Citation Nr: 1147408	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-42 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected keloid formation on the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.   

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.  

The Veteran submitted additional pictures and a lay statement from his girlfriend in support of his claim at the hearing before the Board.  He waived initial RO consideration of the newly submitted evidence.  As such, it was considered in preparation of this Remand.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

A review of the claims folder reveals that there may be missing private medical records.  The Veteran testified that he sought treatment from Dr. Blaskis at the Carolina Dermatology Clinic.  It does not appear that these records have been associated with the claims folder.  Upon Remand attempts must be made to secure such missing records.  38 C.F.R. § 3.159(c)(1).

A Remand is also necessary to afford the Veteran a new VA examination.  The Veteran testified before the Board in October 2011 that the keloids on his chest had worsened in severity since the last VA examination in December 2010.  The Veteran maintains that the area affected has spread and he suffers from pain, swelling, and pus from the keloids.  The Board cannot ascertain to what extent the disability has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination in December 2010, the prior VA examination reports may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The Veteran contends that he is currently undergoing treatment at the VA.  The last VA outpatient treatment records associated with the claims folder are dated in December 2010.  Thus, any outstanding VA medical records pertinent to the issue should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes the Veteran was provided notice of the evidence necessary to support his claim in August 2009, after the February 2009 rating decision was issued.  Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After obtaining the necessary consent forms from  the Veteran, the RO should request records of treatment of the Veteran from Dr. Blaskis at the Carolina Dermatology Clinic.  All requests for records and their responses should be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records. 

3.  The AMC/RO should obtain any VA medical records from the Columbia VA Medical Center dated from December 2010 to the present.  All requests for records and their responses should be clearly delineated in the claims folder.  

4.  After the receipt of any additional medical records requested in accordance with this remand, the AMC/RO should schedule the Veteran for a VA dermatology examination to ascertain the current nature and severity of the Veteran's service connected keloid formation on the chest.  All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the rating criteria for the skin.  It is imperative that the claims file be made available to the examiners for review.  All examination findings should be reported to allow for application of VA rating criteria.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence, to include pictures submitted by the Veteran and a lay statement from the Veteran's girlfriend, and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a fully responsive supplemental statement of the case that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


